                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


  DANIEL J. PAWLOWSKI,

                 Plaintiff,

                                                               l:20-cv-1464(LMB/JFA)

  EXPERIAN INFORMATION
     SOLUTIONS,INC.,

                 Defendant.


                                   MEMORANDUM OPINION


        Before the Court is defendant Experian Information Services, Inc.'s("Experian") Motion

to Dismiss Daniel Pawlowski's Complaint with Prejudice("Motion to Dismiss"),' which has

been fully briefed. Finding that oral argument will not assist the decisional process, the Court

 will decide the motion on the parties' pleadings and the exhibits which are attached to the

Complaint. For the reasons that follow, the Motion to Dismiss will be granted.

                                                 I.


        In the Complaint, pro se plaintiff Daniel J. Pawlowski("plaintiff) alleges that on July

22,2019, he sent a letter to each defendant, requesting that they "conduct an investigation

regarding the accuracy of his credit report, which indicated that he had taken out a line of credit

 with Barclays.[Dkt. No. 1] atf 21. In the letter to Experian, plaintiff insinuated that he had not

taken out a loan with Barclays and wrote:"You are requested to send a notice of dispute to

Barclays in accordance with the provisions of Section 611 (a)(2) of the FCRA, 15 U.S.C.




'Experian is the only defendant remaining in this civil action, as the litigation against defendants
Equifax, Inc., Equifax Information Services, LLC,and Trans Union, LLC settled and stipulations
of dismissal have been entered as to these defendants.[Dkt. Nos. 18, 16].
§1681i(a)(2)... Please forward to me a copy ofthe ACDV form sent to Barclays and the return

form(AUD)received back by you."[Dkt. No. 1-1] at 12.^ Plaintiffs letter explained that he

wanted Experian to verify the accuracy ofthe credit information furnished by Barclays:

       It would be constructive for you to note that the FCRA (Fair Credit Reporting Act)
       section 609(c)(2)(E)states:'a consumer reporting agency is not required to remove
       accurate derogatory information from a consumer's file, unless the information is
       outdated under section 605 or cannot be verified.'

        The 'cannot be verified' is the key phrase, as you can see. Since I challenged you
       and your staff to verify, and you cannot, that means all financial institutions and
       credit reporting agencies concerned with my account are required to remove any
       derogatory information. It cannot be deemed 'accurate' if it cannot be 'verified'. If
       it cannot be verified, then it is required to be removed, according to the FCRA.

14

       On July 24,2019, plaintiff sent another letter to Experian, this time in relation to a loan

from Navy Federal Credit Union.[Dkt. No. 1-1] at 8. The second letter contained language

which was substantially identical to the first letter: again, plaintiffimplied that he had never

taken out a loan with Navy Federal Credit Union, and demanded that Experian verify the

information in his credit report and provide him with the ACDV that defendant sent to the

furnisher and the furnisher's AUD.Id

       At some point between July 30,2019 and November 15, 2019, Experian responded to

plaintiffs correspondence "through written communication" informing him that both the

Barclays and the Navy Federal Credit Union accounts "had been verified with furnishers of

information."[Dkt. No. 1] at 23. The Complaint alleges that although Experian verified the

information for both accounts, it did not provide plaintiff"with evidence of[its] investigation


^ An"ACVD"is an automated consumer dispute verification form, which credit reporting
agencies like Experian use to verify disputed material provided by furnishers of credit
information, and an"AUD"is the automated universal data form which furnishers use to respond
to ACVDs.
and specific verification ofthe alleged accounts or contracts."[Dkt. No. 1] at ^ 23. In response,

plaintiff sent a third letter to Experian on December 31, 2019, in which he wrote:

       I demand to see Verifiable Proof (an original Consumer Contract with my
       Signature on it) you have on file ofthe [Barclays and Navy Federal Credit Union]
       accounts listed below. Simply stating a review has been achieved and verified
       doesn't provide proof. Your failure to positively verify these accounts is damaging
       my ability to obtain credit. Under the FCRA,unverified accounts must be removed
       and if you are unable to provide me a copy of verifiable proof, you must remove
       the accounts listed below.

[Dkt. No. 1-1] at 8(emphasis in original).

       Between January 1, 2020 and March 15, 2020, Experian again explained to plaintiff in

writing that it had verified the information in his credit report with the furnishers, and that the

information was accurate.[Dkt. No. 1] at ^ 26. Despite that response, the Complaint alleges that

Experian did not provide plaintiff with the documentation he sought related to its verification

procedures. Id Accordingly, plaintiff responded with a fourth letter to Experian on March 19,

2020,in which he wrote:

       Please be advised this is my THIRD WRITTEN REQUEST and FINAL
       WARNING that I fully intend to pursue litigation in accordance with the
       FCRA to enforce my rights and seek relief and recover all monetary damages
       that I may be entitled to under Section 616 and Section 617 regarding your
       continued willful and negligent noncompliance.

       Despite two written requests, the unverified items listed below still remain on my
       credit report in violation ofFederal Law. You are required under the FCRA to have
       a copy of the original creditors['] documentation on file to verify that this
       information is mine and is correct. In the results of your first investigation and
       subsequent reinvestigation, you stated in writing that you "verified"that these items
       are being "reported correctly" ? Who verified these accounts? You have NOT
       provided me a copy of ANY original documentation(a consumer contract with my
       signature on it) as required under Section 609(a)(1)(A)& Section 611 (a)(1)(A).
[Dkt. No. 1-1] at 3(emphasis in original). Plaintiff closed his letter by cautioning Experian that

he "is a litigious consumer and fully intend[s] on pursuing litigation in this matter to enforce

[his] rights under the FCRA." Id.^

        Experian did not respond to plaintiffs March 19,2021 letter by producing the

documentation he requested, leading him to file this lawsuit under the Fair Credit Reporting Act

("FCRA")on November 27,2020.[Dkt. No. 1] at ^ 32. The Complaint alleges three counts: I)

violation of 15 U.S.C. § 1681g(a)(l); II) violation of 15 U.S.C. § 1681i(a)(5)(A); and III)

violation of 15 U.S.C. § 1681i(a)(7). Experian has moved to dismiss for failure to state a claim,

and plaintiff has opposed the motion."^

                                                 II.


        Federal Rule of Civil Procedure 12(b)(6) requires dismissal of a complaint when a

"plaintiffs allegations fail to state a claim upon which relief can be granted." Adams v.

NaphCare. Inc.. 244 F. Supp. 3d 546,548(E.D. Va. 2017). A complaint must be more than

speculative and must "state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

Twomblv.550 U.S. 544, 555,570(2007)."[A] plaintiffs obligation to provide the grounds of

his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of

the elements ofa cause of action will not do." Id (internal quotation marks and citations



^ Next to plaintiffs signature, there is a handwritten annotation which states: "I do not recognize
the two accounts listed and suspect inaccurate info is being reported."[Dkt. No. 1-1] at 3. It is
not clear whether the handwritten comment was added before the letter was mailed to Experian,
or when plaintiff was preparing his exhibits for this lawsuit.
  In addition to filing his opposition brief, plaintiff also filed an Objection to Defendant Experian
Information Solutions, Inc.'s Reply Memorandum in Support ofIts Motion to Dismiss
("Objection").[Dkt. No. 31]. This three-page document merely repeats the arguments against
dismissal which plaintiffincluded in his opposition, meaning that in reality the document he has
styled as an "Objection" is a sur-reply filed without leave of court in violation ofthe Local Civil
Rule 7(F)(1). Nevertheless, the Court has considered it in deference to plaintiffs pro se status.

                                                  4
omitted). When considering a motion to dismiss, a court must assume that the facts alleged in the

complaint are true and resolve factual disputes in the plaintiffs favor, Robinson v. Am. Honda

Motor Co.. 551 F.3d 218,222(4th Cir. 2009); however, a court "is not bound by the complaint's

legal conclusions," conclusory allegations, or unwarranted inferences. Id Courts must "construe

allegations in a pro se complaint liberally." Thomas v. Salvation Armv So. Territory. 841 F.3d

632,637(4th Cir. 2016).

       In Count I, plaintiff alleges that Experian violated 15 U.S.C. § 1681g(a)(l), which

requires that "Every consumer reporting agency shall, upon request... clearly and accurately

disclose to the consumer ... All information in the consumer's file at the time ofthe request,"

subject to certain exceptions. As Experian correctly argues, the Complaint does not allege that

plaintiff"ever request[ed] the contents of his consumer disclosure file."[Dkt. No. 27] at 5.

Instead, both the Complaint and the letters attached to it reveal that plaintiff requested two kinds

ofinformation from Experian: the ACDVs it used to verify his Barclays and Navy Federal Credit

Union accounts, and copies ofthe consumer loan contracts with those same furnishers. Any

ACDVs responsive to plaintiffs requests would not be covered by § 1681g(a)(l), because they

would not yet exist "at the time of[plaintiffs] request." This temporal element is required by the

statute. Moreover, an ACDV is a document sent to furnishers to request information about a

consumer's account,for which there is no provision in the FCRA requiring that copies be

maintained in a consumer's file.      Kellv v. Suntrust Bank. No. 3:14-cv-121, 2016 WL 775781,

at *1 (E.D. Va. Feb. 25, 2016)("The [credit reporting agency] Defendants use ACDVs to inform

furnishers of credit information, like SunTrust, that a consumer lodged a dispute with a [credit

reporting agency] about information contained in his consumer report. The furnisher then
reviews the information, verifies or corrects it, and sends a response to the [credit reporting

agency].").

        The consumer contracts requested by plaintiff are also not part ofthe "consumer file"

described in § 1681g(a)(l), and other district courts, including courts in the Fourth Circuit, have

found that there is no requirement that credit reporting agencies keep copies ofconsumer

contracts related to accounts appearing on their credit reports. See e.g.. Jackson v. Warning. No.

PJM 15-1233, 2016 WL 7228866(D. Md. Dec. 13,2016); Butler v. Equifax Info. Servs. LLC.

No. 3:17cv422-MCR-CJK,2018 WL 5986534, at *3(N.D. Fla. Oct. 12,2018). In Jackson, the

United States District Court for the District of Maryland considered a complaint similar to the

one at issue in this civil action, which "vaguely assert[ed] that Defendants failed to verify the

accuracy oftheir reporting with respect to certain of[the plaintiffs] credit accounts, and that

these failures negatively impacted his credit rating." 2016 WL 7228866 at *1. The court

dismissed the complaint, explaining:"The Complaints seemingly assert that § 1681g requires

[credit reporting agencies] to physically verify the original signed certified consumer contract for

all accounts listed on a credit report, then to supply the customer with these verified documents.

However,§ 1681g does not require [credit reporting agencies] either to verify original signed

consumer contracts or to send them to consumers." Id at *9. Because the letters that plaintiff has

attached to the Complaint clearly show that he requested the same kind of documentation which

Jackson found was not required, rather than "information in the consumer[]file," Count I must

be dismissed. § 1681g(a)(l).

       Counts II and III allege violations of 15 U.S.C. § 1681i(a), which governs

reinvestigations of disputed information in credit reports. Specifically, Count II alleges that

Experian violated § 1681i(a)(5)(A) by failing to delete information which could not be verified
from plaintiffs credit report, and Count III alleges that Experian violated § 1681i(a)(7) by failing

to provide plaintiff with a description of its reinvestigation procedure.[Dkt. No. 1] at     42,48.

Far from supporting these claims, the facts alleged in the Complaint establish that Experian

complied with both ofthese statutory provisions. Plaintiff alleges that after his July 2019 letters

asking for verification ofthe Barclays and Navy Federal Credit Union accounts, and again after

his December 31,2019 letter asking for reverification of those accounts, Experian contacted him

in writing and explained "that the alleged accounts had been verified with furnishers of

information." Id at     23,26. Plaintiff complains that "[wjhether Defendant's verification

process using an ACDV form, or a return form AUD is sufficient to constitute Experian

conducted [sic] a reasonable investigation ... may be a question for ajury to decide,"[Dkt. No.

29] at 5; however,"numerous courts have held that where [credit reporting agencies] and

furnishers follow the ACDV process, they have conducted a reasonable reinvestigation" for the

purposes of§ 1681i(a). Kellv. 2016 WL 775781 at *3 (citing Saunders v. Branch Banking &

Trust Co.. 526 F.3d 142,151 (4th Cir. 2008); Dickens v. Trans Union Corp.. 18 F. App'x 315,

319(6th Cir. 2001)). Plaintiff has not identified any authority supporting his claim that

§ 1681i(a)requires that the ACDV and any response from the furnisher be shared directly with

the consumer.

        Also fatal to Counts II and III is case law finding that a plaintiff alleging a violation of

§ 1681i must plead that "a reasonable reinvestigation by the [credit reporting agency] could have

uncovered [an] inaccuracy." Denton v. JPMorgan Chase & Co.. No. 4:19-cv-l 14,2020 WL

5909153, at *12(E.D. Va. Oct. 6,2020)(quoting Burke v. Experian Info. Sols.. Inc.. No. 1:10-

cv-1064, 2011 WL 1085874, at *3(E.D. Va. Mar. 18,2011)). Plaintiff makes no such allegation.

In the Complaint and the letters attached to it, plaintiff objects repeatedly and strenuously to
Experian's "failure to positively verify [his] accounts" by providing him with the original loan

contracts at issue,   [Dkt. No. 1] at    23, 26,27;[Dkt, No. 1-1] at 3, 8, 12; however, plaintiff

never actually alleges that the information pertaining to the Barclays and Navy Federal Credit

Union accounts was inaccurate, he merely argues that it was unverified. Even in plaintiffs brief

in opposition to the Motion to Dismiss, after the motion had put him on notice that he needed to

allege inaccurate reporting to succeed on these claims, he focused only on whether Experian

adequately verified his account information—^not on the accuracy of the information—^arguing

that "[u]ntil such time Defendant proves Defendant investigated and verified the Barclays

account and further proves the account belongs to Plaintiff, Defendant has acted and is acting

criminally."[Dkt. No. 29] at 4; see also id.("Defendant is required to prove statements made by

Defendant to Plaintiff, including those concerning to whom Plaintiff owes a debt and for how

much. Those rights are codified under the FCRA.").

       The closest that plaintiff comes in the Complaint to alleging that the information

furnished by Barclays and Navy Federal Credit Union was false is the handwritten note on his

March 19,2020 letter to Experian,in which he wrote that he did "not recognize the two accounts

listed and suspect[ed] inaccurate info is being reported."[Dkt. No. 1-1] at 3(emphasis in

original). This statement is, by its own terms, purely speculative, and does not satisfy Twomblv's

plausibility requirement. Accordingly, Counts II and III will be dismissed.^




^ Although plaintiff includes one statement in his opposition briefthat the information on his
credit report was "incomplete, therefore, also inaccurate,"[Dkt. No. 29] at 3, the Complaint fails
to allege that the information in plaintiffs credit report was "incomplete," nor does it allege any
facts from which the Court could infer what record plaintiff believes to have been "incomplete."
Plaintiff may not enlarge the scope of his Complaint through briefing; therefore this remark does
not save his claims from dismissal.
                                              III.


       For these reasons, the Complaint fails to state a claim for violations ofthe FCRA,and

will be dismissed by an appropriate Order to accompany this Memorandum Opinion. Plaintiff

has requested "leave to file an amended complaint to cure any proposed defects" in his

Complaint,[Dkt. No. 29] at 1; however,"a district court may deny leave ifamending the

complaint would be futile—^that is, ifthe proposed amended complaint fails to satisfy the

requirements ofthe federal rules." U.S. ex rel. Wilson v. Kellogg Brown & Root. Inc.. 525 F.3d

370,376(4th Cir. 2008)(citations omitted). Plaintiff has not submitted a proposed amended

complaint, but he has attached all of his pertinent communications with Experian to the current

Complaint. That correspondence establishes that amendment to the Complaint would be futile

because it "would not correct the legal shortcomings of plaintiffs existing complaint or present

viable new claims." Figueroa-Ibarrv v. Rennick. 1:20-cv-23, 2021 WL 954843, at *6(E.D. Va.

Mar. 12, 2021). Accordingly, dismissal will be with prejudice.

       Entered this IZ day of July, 2021.

Alexandria, Virginia



                                                                  /s/
                                                     Leonie M. Brinkema
                                                     United States District Judge
